


EXHIBIT 10 (xviii) (e)
Notice of Terms of
Restricted Stock Units


«Grant Date»
To:        «Name»
BEMSID:    «BEMS_ID»


As part of its executive compensation program, The Boeing Company (the
“Company”) has awarded you a Restricted Stock Unit award. The terms and
conditions of the award are as follows:


1.
RSU Award. You have been awarded «RSU Units» Restricted Stock Units. Each
Restricted Stock Unit (RSU) has the potential to become one share of Boeing
stock. Your RSUs are awarded pursuant to The Boeing Company 2003 Incentive Stock
Plan, as amended and restated from time to time (the “Plan”) and the award is
subject to the terms of the Plan. If there is any inconsistency between the
terms of this notice and the terms of the Plan, the Plan’s terms will control. A
summary of the Plan accompanies this notice.



2.
RSU Account. The Company will maintain a record of the number of awarded RSUs in
an account established in your name.



3.
Vesting of RSUs. Your RSUs will vest «Three Years From Grant Date» or, if
earlier, on the date your employment with the Company terminates because of
retirement, layoff, disability, or death.



4.
Stock Issuance at Vesting. At the time your RSUs vest, the Company will issue to
you shares of Boeing stock equal in number to the vested number of whole RSUs in
your account, after deduction of shares to cover appropriate taxes and other
charges as described in paragraph 12.2.



5.
Dividends Credited on Your RSUs.



5.1 While RSUs are in your account, they will earn dividend equivalents in the
form of additional RSUs. Specifically, as of each dividend payment date for
Boeing stock, your RSU account will be credited with additional RSUs (“dividend
equivalent RSUs”) equal in number to the number of shares of Boeing stock that
could be bought with the cash dividends that would be paid on the RSUs in your
account if each RSU were a share of Boeing stock. The number of RSUs that
results from the calculation will be to two decimal places.


5.2 The number of shares of Boeing stock that could be bought with the cash
dividends will be calculated based on the “Fair Market Value” of Boeing stock on
the applicable dividend payment date. “Fair Market Value” here means the average
of the high and the low per share trading prices for Boeing stock as reported in
The Wall Street Journal for the specific dividend payment date, or in such other
source as the Company deems reliable.


5.3 Dividend equivalent RSUs will vest at the same time as the RSUs with which
they are associated.


6.
Adjustment in Number of RSUs. The number of RSUs in your account will be
adjusted proportionately for any increase or decrease in the number of issued
shares of Boeing stock resulting from any stock split, combination or exchange
of shares, consolidation, spin-off or recapitalization of shares, or any similar
capital adjustment or the payment of any stock dividend.



7.
Termination due to Retirement, Layoff, Disability, or Death. In the event your
employment is terminated by reason of retirement, layoff, disability, or death,
your RSU payout, including any dividend equivalent RSUs, will be prorated based
on the number of full and partial calendar months you spent on the active
payroll during the three-year performance period (beginning with the first full
calendar month after the date of grant). Payment for this award will be made as
soon as administratively possible, but not later than 60 days after your
termination of employment. The term “retirement” means retirement under the
conditions that satisfy the terms of the Company’s




--------------------------------------------------------------------------------



or subsidiary’s defined benefit pension plan in which you participate. If you
are an executive who is not eligible to participate in a defined benefit pension
plan, “retirement” means termination of employment voluntarily by you after you
have attained either (i) age 55 with 10 years of service, or (ii) age 62 with
one year of service. "Disability" here means a disability entitling you to
benefits under the long-term disability policy sponsored by the Company or one
of its subsidiaries that applies to you.


8.
Other Terminations. In the event your employment is terminated prior to payment
of the RSUs for reasons other than those described in paragraph 7, all RSUs
granted hereunder shall immediately be forfeited by you and canceled. This
includes termination for cause and resignation.

9.
Specified Employees. However, for anyone who is a Specified Employee (as defined
in the Deferred Compensation Plan for Employees of The Boeing Company) at the
time of vesting, and who was eligible for retirement (as defined in paragraph 7)
at the date of this grant or who became so eligible between the grant date and
the vesting date described in paragraph 3 above, distributions upon vesting due
to retirement, layoff or disability (as defined in paragraph 7) will be delayed
until six months after the date of vesting based on Internal Revenue Code
Section 409A.



10.
Leave of Absence. Unless otherwise required by law, in the event you have an
authorized leave of absence at any time during the vesting period which absence
extends beyond three full calendar months (including any absence that began
before the grant date), your RSU payout, including any dividend equivalent RSUs,
will be prorated based on the number of full and partial months spent on the
active payroll (beginning with the first full calendar month after the date of
grant).



11.
Forfeiture of Non-Vested RSUs. If your employment with the Company and all
subsidiaries of the Company terminates before the expiration of the vesting date
of the award for any reason other than retirement (as defined in paragraph 7),
layoff, disability (as defined in paragraph 7), or death, your nonvested RSUs
will be forfeited and canceled. Dividend equivalent RSUs will be forfeited and
canceled along with the RSUs with which they are associated.



12.
RSU Award Payable in Stock.



12.1 Distribution from your RSU account will be made as soon as reasonably
possible after the vesting of your RSUs, but not later than 60 days after the
applicable vesting date. Distribution will be in whole shares of Boeing stock.
The number of shares distributed will be equal to the number of whole vested
RSUs in your account, subject to deductions described in paragraph 12.2.
Fractional share values will be applied to income tax withholding.


12.2 The Company will deduct from the distribution of your vested RSUs any
withholding or other taxes required by law and may deduct any amounts due from
you to the Company or to a subsidiary of the Company.


12.3 In the event you transfer from the US based payroll to an International
payroll, your distribution will be paid in cash to comply with certain
international security trading regulations.


13.
Transfer. RSUs are not transferable except by will or applicable laws of descent
and distribution.



14.
Clawback Policy. These RSU Awards are subject to the Clawback Policy adopted by
the Company’s Board of Directors, as amended from time to time, which currently
provides as follows:


The Board shall, in all appropriate circumstances, require reimbursement of any
annual incentive payment or long-term incentive payment to an executive officer
where: (1) the payment was predicated upon achieving certain financial results
that were subsequently the subject of a substantial restatement of Company
financial statements filed with the Securities and Exchange Commission; (2) the
Board determines the executive engaged in intentional misconduct that caused or
substantially caused the need for the substantial restatement; and (3) a lower
payment would have been made to the executive based upon the restated financial
results. In each such instance, the Company will, to the extent practicable,
seek to recover from the individual executive the amount by which the



--------------------------------------------------------------------------------



individual executive’s incentive payments for the relevant period exceeded the
lower payment that would have been made based on the restated financial results.
For purposes of this policy, the term “executive officer” means any officer who
has been designated an executive officer by the Board.

